 

EXHIBIT 10.3

 

EXECUTION VERSION

 

 

 

April 12th,  2019

 

 

BETWEEN

 

 

 

TALEND SA

as Pledgor

 

 

 

AND

 

 

 

 

PACIFIC WESTERN BANK

as Beneficiary

 

 

 

 

 

_______________________________________

 

PLEDGE OF IP RIGHTS AGREEMENT

(nantissement de droit de propriété intellectuelle)

________________________________________

 

 

 

 

LPA-CGR avocats





 




TABLE OF CONTENTS

 

 

 

ARTICLE

PAGE

 

 

 

1.

DEFINITIONS AND INTERPRETATION


5

2.

FIRST RANKING PLEDGE


6

3.

REPRESENTATIONS AND WARRANTIES


7

4.

COVENANTS OF THE PLEDGOR


8

5.

ENFORCEMENT


9

6.

PERFECTION


11

7.

COSTS AND EXPENSES


12

8.

DELEGATION


12

9.

POWER OF ATTORNEY


12

10.

SUCCESSORS AND ASSIGNS


12

11.

TERM AND RELEASE


13

12.

MISCELLANEOUS


13

13.

NOTICES


14

14.

GOVERNING LAW – JURISDICTION


16

 

 

 



 




THIS PLEDGE OF IP RIGHTS AGREEMENT HAS BEEN ENTERED ON APRIL 12th, 2019,
BETWEEN:

1.        TALEND SA, a société anonyme, with a share capital of EUR2,417,390.40,
incorporated under French laws, whose registered office is at 9 rue Pages, 92150
Suresnes, france, registered with the corporate and trade registry of Nanterre
under number 484 175 252;

(hereinafter referred as the "Pledgor")

AND

2.         PACIFIC WESTERN BANK,  a  California State chartered bank, whose
registered office is located at 406 Blackwell Street, Suite 240, Durham, North
Carolina 27701, United States;

(hereinafter referred to as the "Beneficiary")

The above-mentioned parties being hereafter named each a "Party", or, together,
the "Parties".





3




PREAMBLE

A.       Within the framework of their activity, Talend, Inc., Talend USA, INC.
and Stitch, Inc. (hereinafter jointly and severally the "Borrowers"), contacted
the Beneficiary to obtain a facility for the Borrowers’ working capital and
general corporate purposes.

B.        Pursuant to a Loan and Security Agreement executed on February 14,
2019, the Beneficiary, as Lender, has agreed to make available to the Borrowers,
loans in amounts not exceeding thirty million US Dollars ($30,000,000)
(hereinafter the "Loan Agreement").

C.        Clause 8(b) of the Schedule to the Loan Agreement provides for the
obligation for the Pledgor to grant to the Beneficiary a Continuing Guaranty
(the "Guarantee") as well as security over certain of its assets to secure the
payment and performance of all of the Secured Obligations (as defined
hereinafter).

D.        The Pledgor has undertaken to provide to the Beneficiary a pledge over
the IP Pledged Rights (as defined hereinafter) to the benefit of the
Beneficiary, under the terms and conditions of this pledge of IP rights
(hereinafter with its schedules as amended, restated or supplemented in the
future referred to as the "Pledge Agreement").





4




IT IS AGREED AS FOLLOWS:

1.         DEFINITIONS AND INTERPRETATION

1.1       Defined Terms

The following terms and expressions used in this Pledge Agreement and in the
recitals of this Pledge Agreement shall, unless the context requires otherwise
or otherwise mentioned in the Supplemental Agreement, have the following
meanings:

"Confirmation of Pledge of New IP Rights" means any confirmation substantially
in the form set out in Schedule 2 signed by the Pledgor in accordance with
Clause 2.3.

"Enforcement Event" means the occurrence of any of the following events: (i) the
acceleration of the Loan pursuant to clause 7.2 (b) of the Loan Agreement or
(ii) a Pledgor's payment default under the Guarantee issued on or about the date
hereof in favour of the Beneficiary as security for the Secured Obligations,
following receipt of a valid payment request from the Beneficiary.

"Event of default" has the meaning indicated in clause 7 of the Loan Agreement.

"Existing Pledged IP Rights" means each of

(i)      the national trademarks registered with the French intellectual
property rights registry (Registre National des Marques) at Institut National de
la Propriété Industrielle (hereafter, the "INPI");

(ii)     European trademarks registered with the European Union Intellectual
Property Office (hereafter, the "EUIPO") or European or French designations of
international trademarks registered with the World Intellectual Property
Organization (hereafter, the "WIPO");

(iii)    the software as defined in the list set forth in Schedule 1,

a list of which as at March 12, 2019 as per the public online registries is set
forth in Schedule 1 (Pledged IP Rights) and any application in France or the
European Union as a whole for a trademark and software relating to the rights
referred to the above, in accordance with and subject to the provisions of
Article 2355 of the French Civil Code (Code Civil).

"Finance Documents"  means the Loan Documents, as defined in clause 8
(Definitions) of the Loan Agreement, the Supplemental Agreement, the Pledge
Agreement, any other security document entered into between the Pledgor and the
Beneficiary as security for the Secured Obligations and any other documents
designated as such by the Pledgor and the Beneficiary.

"Future Pledged IP Rights" means any trademark (including trademark application)
or a software similar to the Existing Pledged IP Rights of which the Pledgor
becomes the owner, in any manner whatsoever, after the date of this Pledge
Agreement, in accordance with and subject to the provisions of Article 2355 of
the French Civil Code (Code Civil).

"Loan Agreement"  shall have the meaning indicated in the recitals of this
Pledge Agreement.

"Pledge" means the pledge over each of the Existing Pledged IP Rights created
under this Pledge Agreement and the pledge over Future Pledged IP Rights as
added to this Pledge Agreement to be created pursuant to any relevant
Confirmation of Pledge of New IP Rights.





5




"Pledged IP Rights" means Existing Pledged IP Rights and Future Pledged IP
Rights.

"Secured Obligations"  means all present and future, including contingent and
limited obligations of the Borrowers and/or the Pledgor or pursuant to the
provisions of the Loan Agreement towards the Beneficiary, arising under or in
connection with the Loan Agreement, this Pledge Agreement or any other Finance
Document, including all interest, fees, costs, penalties and expenses owing by
the Pledgor to the Beneficiary under the Loan Agreement, this Pledge Agreement
or any other Finance Document to which it is a party in each case together with
all accruing interest and all losses, costs, charges and expenses incurred by
the Beneficiary in connection with the protection, preservation or enforcement
of its rights against the Pledgor with respect to the Finance Documents subject
to relevant provisions of the Finance Documents (including Clause 7).

"Supplemental Agreement" means the supplemental agreement entered into on the
date hereof between the Pledgor as guarantor and the Beneficiary as lender.

1.2       Interpretation

(a)        In this Pledge Agreement, unless a contrary provision appears, a
reference to:

(i)        a Clause is a reference to a clause of this Pledge Agreement;

(ii)       a Schedule is a reference to a schedule to this Pledge Agreement;

(iii)      words importing the plural shall include the singular and vice versa;

(iv)      a person is a reference to or includes its successors and assignees;
and

(v)       an agreement or document includes a reference to that agreement or
document as varied or novated at any time.

(b)       The headings in this Pledge Agreement are for convenience only and are
to be ignored in construing this Pledge Agreement.

(c)       If there is any conflict between the provisions in this Pledge
Agreement and the provisions of the Loan Agreement, the provisions of the Loan
Agreement shall prevail.

(d)       The principles of interpretation set out in the Loan Agreement shall
apply mutatis mutandis to this Pledge Agreement.

2.         FIRST RANKING PLEDGE

2.1       As security for the due performance, payment and discharge in full of
the Secured Obligations, the Pledgor hereby irrevocably grants in favour of the
Beneficiary the Pledged IP Rights, in accordance with Article 2355 of the French
Civil Code (Code Civil) and with Articles L. 521-1 et seq. of the French
Commercial Code (Code de Commerce).

2.2       In case of enforcement of the Pledge Agreement, the Pledgor agrees
that the Beneficiary will enforce the Pledge as security for the Secured
Obligations, pursuant to the terms of this Pledge Agreement and shall have no
recourse over the assets of the Pledgor other than the Pledged IP Rights, in
accordance with the provisions of Article 2334 of the French Civil Code (Code
Civil).





6




2.3       The Pledgor undertakes:

(i)         to disclose (either directly or through Borrowers delivering a
Compliance Certificate containing such information) to the Beneficiary the
existence and/or creation of any Future Pledged IP Rights once they become
subject to a deposit filed with any Intellectual Property Office or public
notary bailiffs or Agence de Protection des Programmes (A.P.P.) during the
quarterly period covered by the relevant Compliance Certificate;

(ii)       to execute any Confirmation of Pledge of New IP Rights relating to
any Future Pledged IP Rights which shall be included in the scope of the Pledge
after the date hereof in accordance with Clause (i) above, as soon as
practicable upon the date upon which the Pledgor becomes the owner of such
Future Pledged IP Right; and

(iii)      to carry out any formalities relating to the Pledge with respect to
such Pledged IP Right in accordance with Clause 6.

3.         REPRESENTATIONS AND WARRANTIES

The Pledgor expressly reiterates hereby representations and warranties of
section 1 (Representations, Warranties and Covenants of Guarantor) of the
Supplemental Agreement and hereby represents and warrants to the Beneficiary
that on the date of this Pledge Agreement and for the duration of the Pledge
Agreement:

3.1       the execution, delivery and performance by the Pledgor of this Pledge
Agreement, and all other documents contemplated hereby (i) have been duly and
validly authorized by the Pledgor, (ii) are not subject to any consents required
to be obtained by the Pledgor, which have not been obtained, (iii) are
enforceable against Pledgor in accordance with their terms (except as
enforcement may be limited by equitable principles and by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to creditors'
rights generally), and (iv) do not violate Pledgor’s articles or certificate of
incorporation, or Pledgor’s by-laws, or any law or any material agreement or
instrument, which is binding upon Pledgor or its property;

3.2       there is no action, claims or proceeding before any court or
administrative authority, pending or threatened in writing, that could affect
the validity, applicability or the capacity of the Pledgor to perform its
obligations under this Pledge Agreement;

3.3       it is the sole owner of the Pledged IP Rights except for non-exclusive
licenses granted by Pledgor to its customers in the ordinary course of business.
To the Pledgor’s





7




knowledge, each of the Copyrights, Trademarks and Patents relating to the
Pledged IP Rights is valid on the signing date and enforceable, and no part of
the Pledged IP Rights has been judged invalid or unenforceable, in whole or in
part, and no claim has been made to Pledgor that any part of the Pledged IP
Rights violates the rights of any third party except to the extent such claim
would not reasonably be expected to cause a Material Adverse Change;

3.4       from the entry into force of this Pledge Agreement, the Pledged IP
Rights are and will remain, free from any transfer, pledge or lien and are not
subject to any foreclosure proceedings of which it would not have immediately
informed the Beneficiary, except for the Pledge, any Permitted Lien and any
adverse claim in an amount lower than USD 1,000,000;

3.5       the Beneficiary has and will continue to have a first priority
perfected and enforceable security interest in the Pledged IP Rights (except as
enforcement may be limited by equitable principles and by bankruptcy,
reorganization, moratorium or similar laws relating to the creditors' rights
generally), subject only the Permitted Liens, it being specified that the Pledge
will only be enforceable as against third parties after completion of the
perfection formalities as set out in Clause 6;

3.6       the Pledgor represents and warrants that on the date of this Pledge
Agreement either (a) it is not insolvent or (b) is not informed of an action or
proceedings whatsoever initiated, in the course of a bankruptcy proceedings, for
the purpose of requesting the suspension of payment, the dissolution or
liquidation or ad hoc proceedings or the opening of a safeguard proceedings or
the appointment of a mediator or a conciliator or any other similar proceedings
described in the Livre Sixième of the French Commercial Code (Code de commerce)
or any other similar proceedings provided by any other applicable law.

4.         COVENANTS OF THE PLEDGOR

4.1       Registration of software that are material to the conduct of its
business:

(a)       to the extent compatible with their open source nature, the Pledgor
shall use commercially reasonable efforts to (i) protect, defend and maintain
the validity and enforceability of the Pledged IP Rights, (ii) detect
infringements of the Pledged IP Rights, and (iii) not allow any material Pledged
IP Rights of Future Pledged IP Rights to be abandoned or forfeit without the
written consent of the Beneficiary, which shall not be unreasonably withheld;

(b)       the Beneficiary shall have the right, but not the obligation, to take,
at the Pledgor’s sole expense, any actions that Pledgor required to take but
which Pledgor fails to take, after 15 days’ notice to Pledgor. Pledgor shall
reimburse and indemnify Beneficiary for all





8




reasonable costs and reasonable expenses incurred in the reasonable exercise of
its rights under this Clause;

4.2       In addition to the undertakings made in section 1 (Representations,
Warranties and Covenants of Guarantor) of the Supplemental Agreement, the
Pledgor covenants on the date of the Pledge Agreement and for the entire term of
the Pledge Agreement not to conclude any agreement that the terms would have a
material adverse effect on the rights of the Beneficiary under this Pledge
Agreement.

5.         ENFORCEMENT

5.1       Remedies upon enforcement

In the event of the occurrence of an Enforcement Event which is continuing, the
Beneficiary may exercise all rights, remedies and actions whatsoever which are
available under French law to enforce the Beneficiary's rights under the Pledge
in accordance with the provisions of this Pledge Agreement, in each case subject
to and in accordance with the provisions of the Loan Agreement and French law.

5.2       Transfer of title to the Pledged IP Rights

(a)       Without limitation to the provisions of Clause 5.1, in the event of
the occurrence of an Enforcement Event which is continuing, the Parties
irrevocably agree that the Beneficiary may freely decide to enforce the Pledge
by having full title to the Pledged IP Rights transferred to the Beneficiary, in
accordance with Articles L.521-3 of the French Commercial Code (Code de
commerce) and 2348 of the French Civil Code (Code Civil)  and the provisions of
Clause (c) above.

(b)       The Beneficiary will notify the enforcement of the Pledge referred to
in Clause (a) above, to the Pledgor, by sending an enforcement notice notified
(signifiée) by a bailiff (huissier) or by registered letter with acknowledgement
of receipt or delivered in person, such notice indicating the date of the
enforcement of the Pledge as being the second Business Day following the date of
such notice (the "Enforcement Date").

(c)        In accordance with Article 2348 of the French Civil Code (Code
Civil), the value of the Pledged IP Rights as of the Enforcement Date (the
"Enforcement Value") shall be determined by an expert appointed as specified
below (the "Expert") in accordance with the following provisions:

(i)         the Expert's mission shall be the determination of the Enforcement
Value (the "Mission");





9




(ii)       the Expert shall be appointed in accordance with the following
provisions:

(A)        the Expert shall be the first person mentioned in the list referred
to in Schedule 3 (List of Experts for determination of Enforcement Value),
unless the Pledgor and the Beneficiary consider, acting reasonably, that such
person is in a conflict of interest situation or that such person refuses the
Mission, in which case the Expert shall be the first person next mentioned in
the list referred to in Schedule 3 (List of Experts for determination of
Enforcement Value), and successively in the order of priority referred therein
until an Expert is appointed; and

(B)        if all the persons listed in Schedule 3 (List of Experts for
determination of Enforcement Value) are in a conflict of interest situation or
refuse the Mission as specified in sub-paragraph (A) above, the Expert shall be
appointed by the Président of the Tribunal de Grande Instance of Paris under the
form of summary proceedings and without any recourse (procédure en la forme des
référés et sans recours possible) further to a motion by the most diligent party
and shall be selected from leading financial or audit company conducting
activities in France;

(iii)      the Expert shall act as joint agent (mandataire commun) for the
Parties in accordance with the provisions of Article 2348 of the French Civil
Code (Code Civil);

(iv)      the Expert shall carry out all diligences which it considers necessary
in order to fulfil its Mission and may in particular obtain from the Pledgor
and/or the Beneficiary any documents and any information relating to the Pledged
IP Rights and consult together or separately the Pledgor and/or the Beneficiary;

(v)       the assessment methods applied for the performance of the Mission
shall be consistent with the methods usually used for the purpose of the
assessment of intellectual property rights;

(vi)      the Expert shall deliver to the Beneficiary and the Pledgor, within
sixty (60) Business Days (as defined in the Loan Agreement) after the date of
acceptance of its Mission, a copy of its report setting forth its determination
of the Enforcement Value and the assessment methods applied for the purpose of
the Mission, the date of delivery being hereafter referred to as the "Valuation
Date";

(vii)     the determination of the Enforcement Value made by the Expert referred
to in sub-paragraph (vi) above shall, in the absence of a manifest error (erreur
grossière) as referred to in sub-paragraph (viii) below, be final and binding on
the Parties;





10




(viii)    in the event of a manifest error (erreur grossière) in the
determination of the Enforcement Value, such error being acknowledged by a final
decision of the relevant court having jurisdiction in accordance with Clause 14,
a new Expert shall be appointed in accordance with the same terms and conditions
as referred to in sub-paragraph (ii) above and perform the Mission in accordance
with the same terms and conditions as referred to in this Clause (c);

(ix)       the Beneficiary shall not be liable for the determination of the
Enforcement Value; and

(x)       the Beneficiary shall fully bear all fees and expenses of the Expert
in the discharge of its Mission hereunder.

(d)        If the aggregate amount of the Enforcement Value is greater than the
amount of the Secured Obligations that are due and payable by the Pledgor, the
Beneficiary shall pay to the Pledgor the difference between those two amounts
within 30 (thirty) Business Days following the Valuation Date.

6.         PERFECTION

6.1       This Pledge Agreement and, as the case may be, any Confirmation of
Pledge of New IP Rights shall be filed with all appropriate intellectual
property registries in accordance with the laws and regulations applicable to
the Pledged IP Rights and the Loan Agreement.

6.2       The registration of the Existing Pledged IP Rights shall be filed
within ten (10) Business Days of the date of this Pledge Agreement with all
appropriate intellectual property registries except for the pledged trademarks
as described in Schedule 1 that shall be filed within ten (10) Business Days of
the date of the Event of Default. The Pledgor hereby grants the relevant power
of attorney to the Beneficiary to carry out such registration.

6.3       The Pledgor hereby grants all powers and authority to any person
acting on its behalf and holding an original copy of the Agreement or, as the
case may be, any Confirmation of Pledge of New IP Rights, for the purpose of
carrying out all formalities referred to in Clause 6.1.





11




7.         COSTS AND EXPENSES

The Pledgor undertakes, from time to time on demand of the Beneficiary, to
indemnify the Beneficiary, in respect of all reasonable costs and expenses,
incurred by the latter and/or by every attorney, manager, agent or other person
appointed by it, in relation to the amendment or enforcement of this Pledge
Agreement, including legal fees and expenses, and all charges, duties, taxes or
registration fees relating thereto.

8.         DELEGATION

8.1       The Beneficiary or any person appointed by the Beneficiary may
delegate by power of attorney or in any other manner to any properly qualified
person or persons any right, power, authority and discretion exercisable by the
Beneficiary under this Pledge Agreement in relation to the Pledge.

8.2       Any such delegation may be made upon such terms (including power to
sub-delegate) and subject to such regulations as the Beneficiary or such person
appointed by the Beneficiary may think fit.

8.3       Neither the Beneficiary nor any such person appointed by the
Beneficiary will be in any way liable or responsible to the Pledgor for any loss
or damage arising from any fact, default, omission or misconduct on the part of
any such delegate or sub-delegate.

9.         POWER OF ATTORNEY

9.1       The Pledgor hereby, in order more fully to secure the performance of
its obligations hereunder, appoints the Beneficiary and every person appointed
by the Beneficiary hereunder to be its attorney (mandataire) acting severally,
and on its behalf and in its name or otherwise, to execute and do all such
assurances, acts and things which the Pledgor is required to do and fails to do
under the covenants and provisions contained in this Pledge Agreement.

9.2       The Pledgor hereby ratifies and confirms and agrees to ratify and
confirm whatever any such attorney as is mentioned in Clause 9.1 above shall
properly do or purport to do in the exercise or purported exercise of all or any
of the powers, authorities and discretion referred to in such Clause.

10.       SUCCESSORS AND ASSIGNS

10.1     All the rights, privileges, powers and actions of the Beneficiary will
ensure to the benefit of its permitted successors and assigns in accordance with
clause 9.13 of the Loan Agreement.

10.2     The Pledgor shall not assign, transfer, novate or dispose of any of, or
any interest in its rights and/or obligations hereunder.





12




10.3     The Beneficiary shall be entitled to assign, transfer, novate or
dispose of any of, or any interest in, its rights and/or obligations hereunder
to a third party in accordance with the Loan Agreement.

10.4     In the event of an assignment, a transfer, a novation or disposal of
all or part of the rights and obligations by the Beneficiary which might be
regarded as a novation under French law, the Beneficiary expressly reserves the
rights, powers, privileges and actions that it enjoys under this Pledge
Agreement in favour of its assignees or, as the case may be, its successors, in
accordance with the provisions of Article 1334 of the French Civil Code (Code
Civil).

11.       TERM AND RELEASE

11.1     The Pledge enters into force on the date hereof and remains enforceable
until the date on which effective repayment and payment of all sums due by the
Borrowers to the Beneficiary under the Finance Documents (other than contingent
indemnification and reimbursement obligations not yet due, and obligations which
have been cash collateralized in an amount equal to such obligations, in a
manner reasonably acceptable to the Beneficiary) is made and the Loan Agreement
is terminated (the "Discharge Date"), it being specified that the Beneficiary
shall expressly release the Pledge and all the rights of the Beneficiary under
the Pledge Agreement following the Discharge Date.

11.2     The Beneficiary undertakes to execute and remit to the Pledgor, at such
Pledgor’s cost and if so requested, all certificates that the said Pledgor may
reasonably request in order to confirm the above release.

12.       MISCELLANEOUS

12.1     The Beneficiary shall not be liable for any loss on realization, or for
any default or omission in exercising its rights hereunder. The Pledgor alone
shall be responsible for its own contracts, engagements, acts, omissions,
defaults and losses and for liabilities incurred by it and the Beneficiary shall
not incur any liability therefore (either to the Pledgor or any other person
whatsoever) for any reason whatsoever.

12.2     No failure to exercise, or any delay in exercising, by the Beneficiary
any right or remedy under this Pledge Agreement shall operate as a waiver
thereof. Nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise thereof or the exercise of any other right or
remedy. The Beneficiary shall not assume any responsibility towards the Pledgor
or its legal successors, individually or generally, due to the late exercise or
failure to exercise the rights and prerogatives conferred on the Beneficiary by
this Pledge Agreement. The rights and remedies provided for in this Pledge
Agreement are cumulative and not exclusive of any rights or remedies provided by
law and may be waived only in writing and specifically.





13




12.3     A waiver by the Beneficiary of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which such
Beneficiary would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.

12.4     The security created by this Pledge Agreement shall be in addition to,
and shall not in any way be prejudiced or affected by, and shall be without
prejudice to, any other security or guarantee from time to time held by the
Beneficiary in respect of the Secured Obligations or any thereof.

12.5     In the event that one or more provisions of this Pledge Agreement is
considered illegal, invalid or unenforceable, this Pledge Agreement shall be
interpreted as if it did not contain that provision and the nullity or
invalidity of the said provision shall not affect the validity or the
performance of the other provisions of this Pledge Agreement, which shall
nevertheless remain legal and valid and shall continue to be in force.

12.6     The Parties to this Pledge Agreement recognize that this Pledge
Agreement has the sole objective of establishing the present security for the
benefit of the Beneficiary and does not have the objective or effect of
modifying the rights and obligations set out in the Loan Agreement and/or the
Supplemental Agreement.

12.7     The Beneficiary is not liable for any losses arising from the exercise
by Beneficiary of any rights or privileges under this Pledge Agreement, except
in cases of voluntary or gross negligence (faute lourde ou intentionnelle).

13.       NOTICES

Unless otherwise specified in the Pledge Agreement, every notice, request,
demand or other communication under this Pledge Agreement or relating to it,
shall be in the English language and made in writing by registered mail with
acknowledgment of receipt or by first-class prepaid letter (airmail if
available) or by facsimile transmission or by e-mail as described below:





14




13.1     Address

Address, e-mail and facsimile number of the Parties are as described below (if
necessary, the name of the service or responsible):

 

 

 

For the Pledgor:

 

TALEND

 

 

 

Address:

9 rue Pages

 

 

92150 Suresnes

 

Attention:

Emmanuel Samson

 

Telephone:

+33 (0) 1.80.42.00.77

 

Email:

esamson@talend.com

 

 

 

For the Beneficiary:

 

PACIFIC WESTERN BANK

 

 

 

Address:

406 Blackwell Street, Suite 240, Durham

 

 

North Carolina 27701

 

 

United States

 

Name:

Mr. Nick Nance

 

 

or any other address, facsimile number or service name or a responsible should
be indicated subject to prior notice of at least 5 (five) Business Days.

13.2     Reception

Any notice, request, demand or other communication made under this Pledge
Agreement shall be deemed to have been received only:

(a)      for a facsimile, when received in a readable form;

(b)     for a letter when it is filed to the right place or 5 (five) Business
Days after being mailed in an envelope labeled with the correct address;

(c)      by a registered letter with return receipt, at the date of the first
presentation, and;

(d)     assuming it was specified a service or a responsible recipient, provided
that the communication was addressed to such service or person.

A communication addressed to a Party shall not produce effects until it is
deemed to have been received by the Party as detailed above and provided that it
contains an explicit mention of the service or responsible recipient indicated
above the name of the Party (or any other service or responsible that the Party
may have indicated).





15




14.       GOVERNING LAW – JURISDICTION

14.1     This Pledge Agreement shall be governed by and construed in all
respects in accordance with French law.

14.2     The Parties expressly and specifically accept, pursuant to Article 23
of Council Regulation n°1215/2012, to give exclusive jurisdiction to the courts
within the territorial jurisdiction of the Commercial Court of Paris to settle
any dispute that may arise between the Parties in connection with the
construction or performance of this Pledge Agreement.

Executed in Paris in three (3) originals (one for registration), on the date
first above written.

 

 

/s/ Emmanuel Samson

 

/s/ Stephen J. Berens

TALEND SA

 

PACIFIC WESTERN BANK

As Pledgor

 

As Beneficiary

 

 

 

 

 

 

Represented by: Emmauel Samson

 

Represented by: Stephen J. Berens

duly authorized

 

duly authorized

 





16




SCHEDULE 1

Pledged IP Rights

Trademarks

     French trademark “Talend”, N°3376639 registered in classes 9  ;  35  ;  42

     European Union trademark “TALEND”, N° 14226989, registered in classes
9  ;  35  ;  42

     European designation of International trademark “TALEND”, N° 1310047,
registered in classes 9  ;  42





17




Software List

     Talend Cloud Integration

     Talend Data Integration

     Talend Big Data Integration

     Talend Cloud API Services

     Talend Data Catalog

     Talend Data Quality

     Talend Master Data Management

     Talend Data Preparation

     Talend Open Studio for Data Integration

     Talend Open Studio for Big Data

     Talend Data Preparation Free Desktop

     Talend Open Studio for ESB

     Talend Open Studio for Data Quality

     Talend Open Studio for Master Data Management

     Stitch Data Loader

     Talend Data Streams Free Edition





18




SCHEDULE 2

Confirmation of Pledge of New IP Rights

[On Pledgor letter-head]

 

 

 

From:

TALEND SA in its capacity as Pledgor

 

 

To:

PACIFIC WESTERN BANK IN its capacity as Beneficiary

 

 

Dated:  [_]

 

Pledge granted by TALEND SA over the IP Rights – Confirmation of Pledge of New
IP Rights

Dear Sir/Madam,

(a)       We refer to a pledge agreement over intellectual property rights dated
April 12th, 2019 and entered into between Talend SA as Pledgor and Pacific
Western Bank as Beneficiary (the "Pledge of IP Rights Agreement"), a copy of
which is attached as a schedule 1 hereto.

(b)       Terms and expressions used and not defined in this Confirmation of
Pledge of New IP Rights shall have the meaning ascribed thereto in the Pledge of
IP Rights Agreement.

(c)        Pursuant to this Confirmation of Pledge of New IP Rights, the
Pledgor:

(i)        confirms that the intellectual property rights described in schedule
2 hereto, of which the Pledgor is the owner are included in the scope of the
Pledge granted pursuant to the Pledge of IP Rights Agreement as security for the
due performance, payment and discharge in full of the Secured Obligations, in
favor of Pacific Western Bank as Beneficiary;

(ii)       acknowledges that the provisions of the Pledge of IP Rights Agreement
will apply to the intellectual property rights referred to under
sub-paragraph (i) above which shall be deemed to become Pledged IP Rights as
from the date upon which the Pledgor has become the owner thereof.

Yours faithfully,

 

TALEND SA

 

The Pledgor

 

 

 

 

 

 

 

By: [  ]

 

 





19




Schedule 1 - Copy of the Pledge of IP Rights Agreement

Schedule 2 – Description of new Pledged IP Rights





20




SCHEDULE 3

List of Experts for determination of Enforcement Value

 

 

 

ENTITY

1.

Deloitte

2.

Price Waterhouse Coopers

3.

Interbrand

4.

Sorgem évaluation

 

21

